The words "duty" and "jurisdiction" are not synonymous in meaning. "Jurisdiction" of a court is the power or authority judicially to hear and determine civil and criminal matters, either or both. "Duty", when used in relation to "jurisdiction", is the obligation to exercise, when invoked, the power conferred.
The act of the General Assembly under consideration *Page 64 
is found in 114 Ohio Laws, 503, and is entitled "An Act to establish a police court in the village of Ottawa Hills, Lucas county, Ohio."
Nowhere in the act is the jurisdiction of the court mentioned except in Sections 1 and 2 thereof, designated therein as Sections 14694 and 14694-1, General Code. Section 14694 is entitled, "The police court of Ottawa Hills; jurisdiction." It relates only to offenses under ordinances and misdemeanors. Section 14694-1 is entitled, "Jurisdiction in felonies." It relates only to the subject recited in the caption. The caption of Section 14694-6, General Code, Section 7 of the bill as passed by the General Assembly, is "Sec. 14694-6. Power of judge to perform marriage ceremonies, take acknowledgments, etc." "Any other duty" as used in this section patently relates to acts similar to those enumerated, as, for instance, acknowledgment of leases, taking depositions, appointment of township trustee to fill a vacancy, and dispersing persons unlawfully or riotously assembled, and perhaps other ministerial acts. The act establishing the office of justice of the peace recognizes the difference between jurisdiction, powers and duties. Section 1711-1, General Code.
It seems to me, therefore, that nowhere in the act is the court given jurisdiction to hear and determine civil causes, however expedient it may be to so hold. Legislative intention is of no avail unless vitalized by appropriate language, and it would seem more expedient, if the enactment in its present form does not express the legislative intent, to intrust its amendment to the General Assembly, now in session, rather than for a court, considering that as legislatively done which judicial wisdom determines ought to be done, to proceed by strained interpretation to effect the desired amendment. *Page 65